Citation Nr: 1447449	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  06-24 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability as secondary to service-connected disability.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability as secondary to service-connected disability.

3.  Entitlement to an increased rating for service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, currently evaluated as 10 percent disabling.

4.  Entitlement to service connection for a left ankle disability as secondary to service-connected disability.

5.  Entitlement to service connection for a left foot disability as secondary to service-connected disability. 

6.  Entitlement to service connection for a left leg disability manifested by numbness as secondary to service-connected disability.

7.  Entitlement to service connection for a bilateral hip disability as secondary to service-connected disability.

8.  Entitlement to service connection for a stomach disability as secondary to service-connected disability.

9.  Entitlement to service connection for diabetes mellitus, type 2.

10.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

11.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

12.  Entitlement to service connection for residuals of shrapnel wounds to the right lower extremity.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In May 2006, the RO denied a claim for an increased rating for service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, evaluated as 10 percent disabling.  In September 2006, the RO denied the claims for service connection for a low back disability, a right hip disability, a left hip disability, and a stomach disability.  In February 2009, the RO denied claims for service connection for disabilities of the left knee, left foot, left ankle, and numbness of the left lower extremity.  In October 2013, the RO denied claims for service connection for diabetes mellitus, type 2, peripheral neuropathy of the bilateral lower extremities, and residuals of shrapnel wounds to the right lower extremity.  

In April 2014, the Veteran was afforded a hearing before L.A. Rein, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The claims for service connection for a low back disability, a left knee disability, a left ankle disability, a left foot disability, a left leg disability manifested by numbness, a bilateral hip disability, a stomach disability, diabetes mellitus, type 2, peripheral neuropathy of the bilateral lower extremities, and for residuals of shrapnel wounds to the right lower extremity, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a decision, dated in October 1989, the Board denied claims for service connection for a left knee disorder and a low back disorder. 

2.  The evidence received since the Board's October 1989 decision, which denied claims of entitlement to service connection for a left knee disorder and a low back disorder, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims.

3.  The Veteran's service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, are not shown to be productive of scars with an area or areas exceeding 12 square inches (77 square centimeters), nor are these scars shown to have been productive of a limitation of function, or a moderately severe foot injury. 


CONCLUSIONS OF LAW

1. The Board's October 1989 decision which denied the Veteran's claims for service connection for a left knee disaborder and a low back disorder is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2.  As new and material evidence has been received, the claims for service connection for a left knee disorder and a low back disorder are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for a rating in excess of 10 percent for service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, 4.118, Diagnostic Codes 5271, 5284 (2013), Diagnostic Codes 7801, 7805 (as in effect prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen his claims for service connection for a left knee disability, and a low back disability. 

In May 1988, the RO denied the Veteran's claims for service connection for left knee and low back disabilities.  The Veteran appealed that decision, and in October 1989, the Board denied the claims.  The Board's October 1989 decision was final, and it is the last final denial of the claim.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1104 (2013). 

In June 2006, the Veteran filed to reopen the claim for service connection for a low back disability.  In September 2006, the RO denied the claim.  In July 2008, the Veteran filed to reopen the claim for service connection for a left knee disability.  In February 2009, the RO denied the claim.  The Veteran has appealed both of these denials of his claims. 

The RO's September 2006 and February 2009 decisions appear to show that it did not undertake a new and material analysis, rather, it merely denied the claims on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  Given the foregoing law, the Board has characterized the claims as "new and material" claims.

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 ; 38 C.F.R. § 20.1100.
When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999). 

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1339-40.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

VA does not generally grant service connection for symptoms unaccompanied by an ongoing disease process or chronic pathology.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The most recent and final denial of these claims was in October 1989.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence of record at the time of the Board's October 1989 decision included the Veteran's service treatment records, which did not show that the Veteran was treated for, or diagnosed with, a left knee or low back disorder.  The Veteran's separation examination report, dated in March 1970, showed that his lower extremities, and spine, were clinically evaluated as normal.  In an associated "report of medical history," he denied having a history of recurrent back pain, or a "'trick' or locked knee."  

As for the post-service medical evidence of record, it consisted of VA reports, dated between 1970 and 1988.  This evidence included a March 1988 VA examination report, which showed that in 1988, the Veteran complained of a three-year history of back pain after several months of jogging.  The report noted that there was no true symptomatology involving the left knee, and that he reported radiation of left foot numbness and tingling up to his left knee.  He was noted to have a history of musculoskeletal low back stress and left knee stress, and intermittent low back and left knee discomfort, with an examination that was within normal limits.  On examination, there were no functional effects in the extremities, or the back.  

At the time of the Board's October 1989 decision, the medical evidence did not show that the Veteran currently had a left knee disorder, or a low back disorder, or that that either of these conditions was related to service, or to a service-connected disability.  

The evidence received since the Board's October 1989 decision includes medical reports, dated between 1990 and 2013.  This evidence includes VA and non-VA treatment reports which show that he complained of left knee pain as early as 2006, with a diagnosis of chondromalacia of the left patella.  See February 2006 VA muscles examination report.  He was diagnosed with "lumbar spine degeneration," and "left knee arthralgia," in 2007.  See October 2007 VA progress note.  Thereafter, his diagnoses included degenerative joint disease of the left knee, left knee patellofemoral syndrome, and moderate degenerative disease in the sacroiliac joints.

This evidence, which was not of record at the time of the Board's October 1989 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.   The evidence is also material.  This evidence shows that the Veteran has been diagnosed with left knee and low back disabilities.  Although he was noted to have pain in his left knee and low back, a diagnosis of a left knee disability, and a low back disability, were not of record at the time of the Board's October 1989 decision.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claims are therefore reopened.  The appeal is granted to this extent only.


II.  Increased Rating

The Veteran asserts that he is entitled to a compensable rating for his service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues.

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013). 

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2013).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

As for the history of the Veteran's disability, see 38 C.F.R. § 4.1 (2013), the Veteran's service treatment reports show that in March 1969, the Veteran was treated after he sustained two fragment wounds, to the left foot and left calf.  An X-ray report for the left leg, dated in August 1970, notes that there was no bony abnormality, and that metallic foreign bodies were present in the soft tissues of the posterior leg.  The Veteran's separation examination report, dated in March 1970, shows that his lower extremities were clinically evaluated as normal, and notes that he had a history of fragment wound of the left leg, with no residual significant defect.  An associated "report of medical history" notes a history of a fragment wound of the left leg with residual scar tissue.  The Veteran has reported that he was treated for his wounds for two days, that there was no surgery, and that he was returned to duty in two weeks.  See VA muscle examination report, dated in February 2006.  As for the post-service medical evidence, an August 1970 VA examination report notes a 7/8" x 6/8" inch oval scar at the middle third of the left leg that was smooth and nontender, with no pigmentation or tissue defect, and no evidence of sensory perception impairment beneath, or distal to, the lesion.  The diagnosis was metallic foreign bodies left without muscle, bone, or nerve involvement.  A March 1988 VA examination report notes a circular scar at the left calf, and a smaller circular scar at the left foot.  The scars were nontender, well-nourished, and nonadherent, without tissue loss.  The relevant impression was residuals of shell fragment wounds left calf and foot with retained foreign body in soft tissues.  A December 1992 VA examination report notes a 1/2-inch scar on the medial aspect of the left foot below the medial malleolus, without tenderness or deformity, and a 1-inch scar on the posterior calf of the left leg without tenderness or deformity.  The diagnosis was status post shrapnel wound of the left leg and foot, by history.  

In September 1970, the RO granted service connection for service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, with an effective date of April 23, 1970.  A 10 percent rating is in effect from the date of service connection.  

In January 2006, the Veteran filed a claim for an increased rating.  In May 2006, the RO denied the claim.  The Veteran has appealed. 

The Board first notes that in 2008, the Secretary of the VA amended that portion of the Schedule for Rating Disabilities pertaining to scars.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Here, the Veteran's claim was received at the RO in January 2006.  Thus, the new regulations are not applicable.  

Under Diagnostic Code 7801, a 20 percent evaluation is warranted for an area or areas exceeding 12 square inches (77 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (1).  A deep scar is one associated with underlying soft tissue damage.  Note (2). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, other scars are rated on limitation of function of the affected part. 

Overall, VA progress notes show multiple complaints of joint pain, to include the left ankle and left knee, and tingling.  

A VA muscle examination report, dated in February 2006, shows that the Veteran complained of left ankle and left calf pain that affected him at work because he was unable to stand for prolonged periods of time.  The Veteran stated that he had to sit down after an hour of work due to left calf pain.  He also reported that he had left ankle and left knee pain, and that he had daily flare-ups that lasted two to five minutes when he was standing up.  On examination, there was a well-healed wound over the posterior aspect of the left calf that was not tender to palpation.  X-rays were noted to show retained metal fragments in the posterior aspect of the calf, superficially.  The relevant assessment was retained metal fragments in the soft tissue of the posterior calf, posterior to the gastrocnemius and sural muscles (triceps sural muscle group).  

A VA muscle examination report, dated in September 2009, shows that the examiner stated that the Veteran's claims file had not been reviewed.  The Veteran complained of pain in his left foot, ankle, knee, and leg.  He complained that his pain was exacerbated by sitting, walking, and standing.  He was noted to have a scar on the back of his left leg, as well as the medial side of his left foot.  On examination, there was a well-healed, superficial wound at the left foot.  There was no sensitivity in the scar, and no tenderness to palpation.  There was no diagnosis pertaining to scars; the diagnoses noted arthritis of the left foot, and left ankle, and patellofemoral syndrome of the left knee.  The examiner noted that there were small metallic fragments underneath the skin that were associated with skin wounds.  The examiner essentially concluded that it was less likely than not that the Veteran's arthritis of the left foot and left ankle, as well as his left knee patellofemoral syndrome, were related to the retained foreign bodies in his left lower extremity.

A VA scar disability benefits questionnaire (DBQ), dated in September 2012, notes the following: The Veteran complained of sometimes feeling tingling in his left calf.  He denied pain.  On examination, the scars were not painful, or unstable with frequent loss of covering of the skin over the scar.  The scars were not both painful and unstable.  The left calf was mobile, and pain-free, and the calf scar was darker at the outer edge than the surrounding skin, and the center was lighter that the surrounding skin.  It measured 1.9 centimeters (cm.) long x 2.3 cm. wide.  Total area was 4.14 cm. (squared).  The second scar was at the lateral ankle halfway between the sole of the foot and the ankle bone.  It was mobile, and pain-free.  It measured 1.1 cm. long x 0.5 cm. wide.  Total area was 0.55 cm (squared).  There were no scars that were superficial and non-linear, or that were deep and non-linear.  Neither of the scars resulted in a limitation of function, nor did they impact his ability to work.  Photographs were not indicated.  The diagnosis was well-healed shrapnel wounds at the left calf and left foot. 

During the Board hearing in April 2014, the Veteran testified that he was having pain, numbness, and a tingling feeling through his lower extremities.  

The Board finds that a rating in excess of 10 percent under DC's 7801 and 7805 is not warranted.  The Veteran's scars are not shown to be productive of an area or areas exceeding 12 square inches (77 square centimeters), nor are they shown to have been productive of a limitation of function.  In this regard, the September 2012 DBQ shows that the examiner specifically concluded that neither of the scars resulted in a limitation of function.  There is no competent, contrary evidence of record.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered whether a rating in excess of 10 percent is warranted under any other potentially applicable diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. § 4.71a, DC 5271, a 20 percent rating is warranted for a marked limitation of ankle motion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderately severe foot injury warrants a 20 percent rating. 

In this case, the Board has further determined that neither of the Veteran's scars are shown to have resulted in a limitation of function.  In summary, the evidence is insufficient to show that he has a marked limitation of left ankle motion, or a moderately severe left foot injury, due to his service-connected symptoms.  In this regard, a review of the evidence of record fails to even suggest that the Veteran's service-connected scars disability has resulted in limitation of function. The Board therefore finds that the criteria for a 20 percent rating under DCs 5271 and 5284 have not been met.  Furthermore, given the foregoing findings, Diagnostic Codes 5270-5283 at 38 C.F.R. § 4.71a are not for application.  Accordingly, the claim must be denied

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  Thus, the Board finds that the evidence is insufficient to show that the Veteran had a worsening of this disability at any time during the appeal period. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the rating currently assigned more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have scars at his left foot and left calf that are not productive of pain, or functional loss.  The rating schedule contemplates this.  38 C.F.R. § 4.118.  The schedular criteria considered contemplate a variety of manifestations of impairment.  Given the ways in which the rating schedule contemplates impairment for the Veteran's disability, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalizations.  The evidence indicates that the Veteran has retired due to multiple joint symptoms that are not shown to be manifestations of his scars.  There is no relevant history of surgery or hospitalization.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In reaching this decision, the Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has submitted evidence of unemployability which does not implicate the service-connected disability in issue.  See June 2010 decision of the Social Security Administration.  There is no other competent evidence to indicate that he is unemployable due to his service-connected scars.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January and June of 2006, and April and July of 2009, of the criteria for establishing service connection and/or an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

Given the Board's favorable disposition of the petitions to reopen the claims for service connection for a low back disability and a left knee disability, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and records from the Social Security Administration.  With regard to the increased rating claim, the Veteran has been afforded an examination.
In April 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

To the limited extent that new and material evidence sufficient to reopen the claims for service connection for a low back disability and a left knee disability has been received, the appeal is granted. 

A rating in excess of 10 percent for service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, is denied.


REMAND

The Veteran asserts that service connection is warranted for a low back disability, a left knee disability, a left ankle disability, a left foot disability, a bilateral hip disability, and a stomach disability.  He argues that a low back disability, a left knee disability, a left ankle disability, a left foot disability, and a bilateral hip disability, were caused or aggravated by his service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues.  He further argues that he has a stomach disability due to pain medications he is required to take for control of his service-connected disabilities.  During his hearing, held in April 2014, he essentially argued that his service-connected left leg disability causes him to shift his weight, and that this may have caused a bilateral hip disorder which in turn caused or aggravated a low back disorder.  He further asserted that he has had left leg symptoms since his service, and that service connection for his claimed left lower extremities was warranted on a direct basis.  At the hearing, it was agreed that the record would be held open 60 days to allow the Veteran to submit additional evidence in support of his claims.  The following month, private treatment records were received, dated between 2008 and 2013, together with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2013).

With regard to the claims for service connection for a low back disability, a left knee disability, a left ankle disability, a left foot disability, a bilateral hip disability, and a stomach disability, unfortunately, for the reasons discussed below, additional development, with ensuing delay, is required.  The Board regrets that a remand of this matter will further delay a final decision in the claims on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2013); Bernard v. Brown, 4 Vet. App. 384 (1993).

In September 2009, the Veteran was afforded a VA examination.  The examiner essentially concluded that the Veteran's service-connected residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, did not cause a left foot, left ankle, or left knee disability.  

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim, notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.

The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Under the circumstances, the Board has determined that new examinations are warranted.

The September 2009 VA examiner indicated that his opinions were not based on a review of the Veteran's claims file, which was apparently not available.  In addition, during his April 2014 hearing, the Veteran asserted that service connection is warranted for all of the claimed disabilities (except a stomach disability) on a direct basis.  However, the September 2009 VA examination report is dated several years prior to that hearing, at which time there was no claim made on a direct basis, and the examiner did not provide opinions as to whether any of the claimed conditions are related to service on a direct basis, nor did he provide an opinion as to whether any of the claimed disabilities had been aggravated by a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  With regard to the claims for a low back disability, a bilateral hip disability, or a stomach disability, no opinion whatsoever was provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, the Board notes that the September 2009 VA examination report is over five years old, and that a significant amount of medical evidence has been added the claims file since that time.  Boggs v. West, 11 Vet. App. 334, 344 (1998).  Accordingly, on remand, the Veteran should be afforded new examinations.   

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2013).

With regard to the claims for service connection for a left leg disability manifested by numbness, the issues under the Board's jurisdiction include claims for service connection for diabetes mellitus, type 2, and peripheral neuropathy of the bilateral lower extremities, which are being remanded for additional development, infra.   During the Veteran's April 2014 hearing, it was argued that the claim for service connection for a left leg disability manifested by numbness is inextricably intertwined with the claim for service connection for diabetes mellitus, type 2, and that it should therefore be deferred.  As the claims may involve overlapping neurological symptoms, the claim for service connection for a left leg disability manifested by numbness is considered to be "inextricably intertwined" with the claims for service connection for diabetes mellitus, type 2, and peripheral neuropathy of the bilateral lower extremities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, adjudication of this claim must be deferred.

With regard to the claims for service connection for diabetes mellitus, type 2, peripheral neuropathy of the bilateral lower extremities, and residuals of shrapnel wounds to the right lower extremity, in October 2013, the RO denied these claims.  In November 2013, the Veteran filed at timely notice of disagreement on these issues.  See 38 C.F.R. § 20.201 (2013). 

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the October 2013 rating decision, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to service connection for diabetes mellitus, type 2, peripheral neuropathy of the bilateral lower extremities, and residuals of shrapnel wounds to the right lower extremity.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case with respect to the issues of entitlement to service connection for 1) diabetes mellitus, type II, 2) peripheral neuropathy of the right lower extremity, 3) peripheral neuropathy of the left extremity, and 4) residuals of shrapnel wounds to the right lower extremity.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review.

2.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any low back disability, left knee disability, left ankle disability, left foot disability, and bilateral hip disability, and their relationships, if any, to his military service, or any incident thereof.  

The requested opinions require that the examiner must have notice of the Veteran's service-connected disabilities.  Specifically, the examiner must be notified that service connection is currently in effect for residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, and posttraumatic stress disorder.  

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that a low back disability, a left knee disability, a left ankle disability, a left foot disability, or a hip disability (of either hip), had its clinical onset during the Veteran's active duty service.

b)  For all these disabilities which the examiner determines are not related to the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that a low back disability, a left knee disability, a left ankle disability, a left foot disability, or disability of either hip (as applicable), were caused by, or aggravated by, a currently service-connected disability. 

c)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's lay statements regarding the onset of symptoms and continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any stomach disability, and its relationship, if any, to service-connected disability.  

The requested opinion requires that the examiner must have notice of the Veteran's service-connected disabilities.  Specifically, the examiner must be notified that service connection is currently in effect for residuals of shell fragment wounds, left calf and foot, with retained foreign body in the soft tissues, and posttraumatic stress disorder.  

The entire claims folder must be made available to and reviewed by the examiner, and the examiner should indicate that the Veteran's C-file has been reviewed.  The VA examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that a stomach disability was caused by, or aggravated by, a currently service-connected disability, to include as a result of taking medication for control of his service-connected symptomatology. 

b)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

c)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record.

4.  After conducting any other development deemed appropriate, readjudicate the issues of entitlement to service connection for a low back disability, a left knee disability, a left ankle disability, a left foot disability, a bilateral hip disability, a left leg disability manifested by numbness, and a stomach disability.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), afforded an opportunity to respond, and the record should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


